DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment filed April 1, 2022 has been entered.
Response to Amendment, Arguments/Remarks, and Request for Reconsideration
Applicant’s amendment to Claims 1-2, 4-8, 10-14, and 16-18 have been entered. Claims 3, 9, and 15 were canceled. Claims 1-2, 4-8, 10-14, and 16-18 remain pending in the application and are provided to be examined upon their merits.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 101 previously set forth in the Non-Final Office Action mailed January 10, 2022.
Allowable Subject Matter
Claims 1-2, 4-8, 10-14, and 16-18 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO, the Claims qualify as eligible subject matter that is not herein rejected by the USPTO under 35 U.S.C. 101 under the  USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance applicable during examination before the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as evidenced by the prosecution record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20100262437 A1 by Roscoe; Michael discloses SYSTEM AND METHOD FOR ADMINISTERING INCOME REPLACEMENT AND LONGEVITY INSURANCE.
USPGPub No. US 20140297517 A1 by Gnanasekaran; Venkatesh discloses MOBILE CHECK BOOK.
USPGPub No. US 20070011086 A1 by Dellinger; Jeffrey K. et al. discloses Method and apparatus for providing retirement income benefits.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20080215480 A1 by Mordecai; David K. A. discloses SYSTEM AND METHOD FOR DYNAMIC PATH- AND STATE-DEPENDENT STOCHASTIC CONTROL ALLOCATION.
USPGPub No. US 20080313095 A1 by Shalen; Catherine T. discloses System And Method For Creating And Trading A Digital Derivative Investment Instrument.
USPGPub No. US 20050234821 A1 by Benham, Bret L.  et al. discloses Methods for creating, issuing, managing and redeeming annuity-based retirement funding instruments.
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20090094070 A1 by Harris; Patricia L. et al. discloses SYSTEM AND METHOD FOR PROCESSING AND ADMINISTERING FLEXIBLE GUARANTEED INCOME PAYMENTS.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20070233594 A1 by Nafeh; John discloses Risk Management Contracts and Method and Apparatus for Trading Same.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20090192830 A1 by Shemtob; Mark discloses Method and system for determining and selecting a longevity benefit payout.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20080310608 A1 by Johnson; Eric A. et al. discloses CREDIT BASED MANAGEMENT OF TELECOMMUNICATION ACTIVITY.
USPGPub No. US 20090030737 A1 by Weiss; Joseph M. discloses Method and system for a deferred variable annuity with flexible lifetime benefit payments.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPGPub No. US 20050091155 A1 by Pokta, Sundari discloses Payment distribution method for online product/service providers.
USPGPub No. US 20170011462 A1 by ANLIKER; Alyse et al. discloses GUARANTEED INCOME SYSTEM AND METHOD.
USPGPub No. US 20070106589 A1 by Schirripa; Felix discloses Method for determining an optimal and tailored lifetime income and death benefit package.
USPGPub No. US 20100256996 A1 by GERBER; James G.C.T. discloses SYSTEM AND METHOD TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20080133280 A1 by ZIEGLER; RONALD L. discloses ASSET POOL WITHDRAWAL GUARANTEE.
USPGPub No. US 20090037910 A1 by Dantzig; Paul M. et al. discloses METHODS AND SYSTEMS FOR COORDINATED TRANSACTIONS IN DISTRIBUTED AND PARALLEL ENVIRONMENTS.
USPGPub No. US 20090112634 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20030233301 A1 by Chen, Peng  et al. discloses Optimal asset allocation during retirement in the presence of fixed and variable immediate life annuities (payout annuities).
USPGPub No. US 20110051641 A1 by Pan; Yang discloses Low Power Consumption Wireless Sensory and Data Transmission System.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8078198 B2 to Willey; William Daniel discloses Method, and associated apparatus, of integrating extraction of extra partial identity bits with quick paging techniques where multiple pages share a message field.
USPAT No. US 7912381 B2 to Knapp; David J. et al. discloses Transmission network having an optical receiver that utilizes dual power pins and a single status pin to lower power consumption, lower manufacturing cost, and increase transmission efficiency.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPAT No. US 6173269 B1 to Solokl; Daniel David et al. discloses Method and apparatus for executing electronic commercial transactions with minors.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPAT No. US 7925279 B2 to Willey; William Daniel discloses Apparatus, and associated method, for forming a page message including a structure of partial identifiers of differing bit lengths.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 8023969 B2 to Willey; William Daniel discloses Apparatus, and associated method, for configuring a page message including a set structure of partial identifiers used to page an access terminal in a radio communication system pursuant to a partial identity comparison scheme.
USPAT No. US 7925280 B2 to Willey; William Daniel discloses Method, and associated apparatus, of integrating extraction of extra partial identity bits with quick paging techniques where multiple pages share a message field.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPAT No. US 10089699 B1 to Mills; David E. discloses Virtual auditing system and method.
USPAT No. US 8301545 B1 to Shah; Charles discloses Method and apparatus of analyzing social network data to identify a financial market trend.
USPGPub No. US 20130024398 A1 by SHAH C discloses Method for analyzing content of social network data to identify financial market trend, involves causing financial market instrument reference of to be available selected financial market instruments for presentation to users. 
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        05/18/2022